                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY




   ESTATE OF JAMES A. RUSSICK,      1:13-cv-07773-NLH-AMD
   GAIL RUSSICK, EXECUTRIX, GAIL
   RUSSICK, INDIVIDUALLY,           MEMORANDUM
                                    OPINION & ORDER
                 Plaintiffs,

        v.

   TOM KOENIG and ANNA MARIE
   KOENIG, JOINTLY, SEVERALLY
   AND IN THE ALTERNATIVE,

                 Defendants.

   TOM KOENIG,
                 Cross-Claim
                 Plaintiff,

        v.

   ANNA MARIE KOENIG,

                 Cross-Claim
                 Defendant.


APPEARANCES:

RICHARD T FAUNTLEROY
RICHARD T. FAUNTLEROY, P.C.
1525 SOUTH MAIN ST.
PLEASANTVILLE, NJ 08232

     On behalf of Plaintiffs

TOM KOENIG
11808 KINGSTON PIKE
SUITE 190
KNOXVILLE, TN 37934

     Defendant/Cross-Claim Plaintiff appearing pro se
HILLMAN, District Judge

     WHEREAS, this case 1 concerns $188,000.00 obtained by

Defendants Tom Koenig and Anna Marie Koenig, as husband and

wife, from Anne Marie Koenig’s parents in New Jersey in order to

build their home in Tennessee; and

     WHEREAS, after Anna Marie Koenig’s father passed away, her

mother, Gail Russick, as executrix of James Russick’s estate,

filed suit against the Koenigs to recover the balance of what

she considers to be a loan, which was financed by a home equity

loan on the Russick’s New Jersey home; and

     WHEREAS, on February 9, 2019, Plaintiffs’ claims against

Tom Koenig were settled, and on February 25, 2019, a judgment

was entered against Tom Koenig in the amount of $188,000; and

     WHEREAS, previously, on February 19, 2016, Tom Koenig filed

a cross-claim against Anna Marie Koenig for

indemnification/contribution (Docket No. 29), 2 which he




1 This Court has jurisdiction over this matter pursuant to 28
U.S.C. § 1332 because there is complete diversity of citizenship
between the parties and the amount in controversy exceeds
$75,000. Plaintiffs, Gail Russick and her late husband James
Russick, are citizens of New Jersey, see 28 U.S.C. § 1332(c)(2)
(the legal representative of the estate of a decedent is deemed
to be a citizen of the same state as the decedent), and
defendants Anna Marie Koenig and Tom Koenig are citizens of
Tennessee.

2 The current marital status of Tom Koenig and Anna Marie Koenig
is unknown to the Court.


                                2
reasserted on December 9, 2016 in response to Plaintiffs’

amended complaint (Docket No. 51); and

     WHEREAS, Anna Marie Koenig never entered an appearance in

the action, and on June 27, 2016, Tom Koenig filed a request

that the Clerk enter default against Anna Marie Koenig, which

the Clerk did that same day; 3 and

     WHEREAS, before the Court is Tom Koenig’s motion for

default judgment in the amount of $188,000 plus costs on his

cross-claim for indemnification/contribution against Anna Marie

Koenig (Docket No. 127); and

     WHEREAS, under Federal Civil Procedure Rule 55, obtaining a

default judgment is a two-step process:   First, when a defendant

has failed to plead or otherwise respond, a plaintiff must

request the entry of default by the Clerk of the Court.   Fed. R.

Civ. P. 55(a).   Second, after the Clerk has entered the party’s

default, a plaintiff may then obtain a judgment by default by

either (1) asking the Clerk to enter judgment, if the judgment

is a sum certain, or (2) applying to the Court, Fed. R. Civ. P.

55(b); Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance

Club, 175 F. App’x 519, 521, n.1 (3d Cir. 2006); and




3 Plaintiffs have never pursued their claims against Anna Marie
Koenig. Anna Marie Koenig’s only participation in the matter
was her deposition, which, after she failed to appear at two
depositions, was finally taken on January 31, 2017.


                                 3
     WHEREAS, while Tom Koenig has satisfied the first step, he

has failed to meet the requirements of the second step; and

     WHEREAS, Tom Koenig’s motion for default judgment asks the

Clerk to enter judgment in his favor in the amount of $188,000

plus costs because default has been entered against Anna Marie

Koenig, and she is not a minor, incompetent, or in military

service (Docket No. 127 at 6-7); but

     WHEREAS, “[a]lthough the Court should accept as true the

well-pleaded factual allegations of the Complaint, the Court

need not accept the moving party’s legal conclusions or

allegations relating to the amount of damages.   Consequently,

before granting a default judgment, the Court must first

ascertain whether the unchallenged facts constitute a legitimate

cause of action, since a party in default does not admit mere

conclusions of law,” Chanel, Inc. v. Gordashevsky, 558 F. Supp.

2d 532, 535–36 (D.N.J. 2008) (citing Comdyne I, Inc. v. Corbin,

908 F.2d 1142, 1149 (3d Cir. 1990); Directv, Inc. v. Asher, No.

03–1969, 2006 WL 680533, at *1 (D.N.J. Mar. 14, 2006) (citing

Charles A. Wright, Arthur R. Miller & Mary Kay Kane, 10A Federal

Practice and Procedure § 2688, at 58–59, 63 (3d ed. 1998)); and

     WHEREAS, Tom Koenig seeks contribution/indemnification from

Anna Marie Koenig on Plaintiffs’ claims against them for breach

of contract, promissory estoppel, unjust enrichment, and fraud

in the entire amount of the settlement he entered into with

                                4
Plaintiffs, along with the costs he has incurred while defending

himself in this action; but

     WHEREAS, Tom Koenig has not articulated any facts that

support his legal conclusion that Anna Marie Koenig is wholly

liable for that settlement amount, such that he is entitled to

judgment in his favor on his indemnification/contribution cross-

claim against Anna Marie Koenig, see, e.g., Standard Fire Ins.

Co. v. MTU Detroit Diesel, Inc., 2010 WL 1379751, at *5 (D.N.J.

2010) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)) (explaining that even though indemnification and

contribution cross-claims do not need to contain detailed

factual allegations, they must set forth sufficient facts to

raise a party’s right to relief above the speculative level, and

finding that the defendant’s cross-claims consisted of nothing

more than a formulaic recitation of the elements of claims for

contribution and indemnification, and they “will not do”);

Davidson v. Cornerstone Bank, 2011 WL 677321, at *5 (D.N.J.

2011) (finding the cross-claim for indemnification and

contribution insufficient because it did not include any

averments detailing how or why the defendants were jointly

liable, and it did not identify any theory for why the cross-

claimant is entitled to indemnification or contribution); cf.

Tefft v. Tefft, 471 A.2d 790, 795 (N.J. Super. Ct. App. Div.

1983) (explaining that the prerequisites for contribution are:

                                5
(1) entry of a judgment or verdict, (2) determination of

plaintiff's quantum of damages, and (3) the existence of

nonsettling defendants, and if only one defendant had settled,

the nonsettling defendant would not have a cross-claim for

contribution against the settling defendant, rather, there would

be a credit against the amount the nonsettling defendant would

otherwise have to pay on the verdict of that amount attributable

to the settling defendant’s percentage share of negligence or

responsibility as determined by the fact-finder); Polidori v.

Kordys, Puzio & Di Tomasso, AIA, 526 A.2d 230, 234 (N.J. Super.

Ct. App. Div. 1987) (“The allowance of contribution is founded

upon principles of equity to insure a fair and just division of

losses between responsible tortfeasors, and this right is only

enforceable after the tortfeasor seeking it has been legally

compelled to pay more than his equitable share of the

liability.”); 4 id. (providing that it is well-settled that to

establish a claim for common law indemnification, a defendant

must demonstrate that he was free of fault in the causing of the

plaintiff’s injury) (quoting Restatement, Restitution, § 96 at




4 The Court notes that Plaintiffs’ complaint sought $224,000 in
damages, plus interest and costs. Tom Koenig settled
Plaintiffs’ claims against him for $188,000, which was the loan
principal. If Plaintiffs pursued their claims against Anna
Marie Koenig, and she cross-claimed against Tom Koenig for
contribution, the amount of Tom Koenig’s settlement would serve
as a credit to Anna Marie Koenig’s liability.
                                6
418 (1937) (“A person who, without personal fault, has become

subject to tort liability for the unauthorized and wrongful

conduct of another, is entitled to indemnity from the other for

expenditures properly made in the discharge of such

liability.”)) (other citations omitted); and

     WHEREAS, Tom Koenig has also failed to provide

documentation to quantify the costs he has incurred, for which

he seeks to hold Anna Marie Koenig responsible, see, e.g., Lurty

v. 2001 Towing & Recovery, Inc., 2019 WL 3297473, at *6 (D.N.J.

2019) (denying plaintiff’s motion for default judgment because

plaintiff did not provide sufficient proof to prove his damages,

including the lack of an affidavit of damages by plaintiff);

     THEREFORE,

     IT IS on this   10th   day of    October    , 2019

     ORDERED that the MOTION for Default Judgment by TOM KOENIG

[127] be, and the same hereby is, DENIED WITHOUT PREJUDICE with

leave to renew a motion for default judgment consistent with

this Opinion and Order within 90 days; and it is further

     ORDERED that if the motion is not renewed within 90 days

the Court will issue an Order to Show Cause as to why the matter

should not be dismissed for failure to prosecute.



                                        s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.


                                7
